PER CURIAM:
Union Pacific Railroad Company (“Union Pacific”) appeals the district court’s order certifying a class action under Rule 23 of the Federal Rules of Civil Procedure. Union Pacific argues that the district court erred in certifying the class and in admitting the testimony of two expert witnesses.
“The district court maintains great discretion in certifying and managing an action. We will reverse a district court’s decision to certify a class only upon a showing that the court abused its discretion, or that it applied incorrect legal standards in reaching its decision.” Berger v. Compaq Computer Corp., 257 F.3d 475, 478 (5th Cir.2001). “Implicit in this deferential standard is a recognition of the essentially factual basis of the certification inquiry and of the district court’s inherent *503power to manage and control pending legislation.” Allison v. Citgo Petroleum Corp., 151 F.3d 402, 408 (5th Cir.1998). An action may proceed only if the party seeking certification demonstrates that all four requirements of Rule 23(a) are met, and that at least one of three requirements of Rule 23(b) are met. See Fed. R Civ. P. 23 (a-b); Amchem Products, Inc. v. Windsor, 521 U.S. 591, 614, 117 S.Ct. 2231, 138 L.Ed.2d 689 (1997) (“In addition to satisfying Rule 23(a)’s prerequisites, parties seeking class certification must show that the action is maintainable under Rule 23(b)(1), (2), or (3)”). If the requirements of Rule 23 are not met then a class should not be certified. See Fed. R Civ. P. 23(b); Amchem, 521 U.S. at 614, 117 S.Ct. 2231.
“When because of absence of findings of fact or conclusions of law, an appellate court cannot determine whether the record supports the trial court decision, it should remand the action for entry of findings of fact and conclusions of law.” Complaint of Ithaca Corp., 582 F.2d 3, 4 (5th Cir.1978); cf. Westwego Citizens for Better Government v. City of Westwego, 872 F.2d 1201, 1204 (5th Cir.1989) (“Because we find that the district court failed to explain its reasoning with sufficient particularity, we must remand this case to the district court so that it may make the specific findings of fact and conclusions of law necessary to support a judgment.”). In a recent unpublished opinion we found a district court’s order certifying a class action “inadequate for review” because “it provided no factual findings or legal analysis.” See Bell v. City of Dallas, Texas, 81 Fed.Appx. 490, 491 (5th Cir.2003) (unpublished). We vacated the order and remanded the case. See id.
In this case, the district court certified a class without any findings of fact, legal analysis, or even a cursory reference to Rule 23’s requirements. Considering the deferential review provided a district court’s decision to certify a class and the burden on the plaintiff to meet each of the requirements of Rule 23, it is improper for a district court to certify a class action without first demonstrating that the plaintiff has satisfied each of the requirements of Rule 23. See General Telephone Co. of Southwest v. Falcon, 457 U.S. 147, 161, 102 S.Ct. 2364, 72 L.Ed.2d 740 (1982) (a “class action[] may only be certified if the trial court is satisfied, after a rigorous analysis, that the prerequisites of [Rule 23] have been satisfied”); Castano v. American Tobacco Co., 84 F.3d 734, 740 (5th Cir.1996) (“A district court must conduct a rigorous analysis of the rule 23 prerequisites before certifying a class.”). Thus, we hold that when certifying a class a district court must detail with sufficient specificity how the plaintiff has met the requirements of Rule 23.1 Accordingly we VACATE the certification order, and REMAND the case to the district court for appropriate findings.

. As a plaintiffs request for class certification must fail if any one of Rule 23’s requirements is not met, in an order denying class certification the district court need only detail, with sufficient specificity, why the plaintiff failed to satisfy any one of Rule 23’s requirements. However, if the plaintiff failed to satisfy more than one of Rule 23's requirements, prudence would suggest that the district court detail why the plaintiff failed to meet each of those requirements.